DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 14 January 2021. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments that Burres’355 and Thorpe’051 fail to disclose a flexible section between the collector head and shaft, as required by amended independent claims 169 and 188, is persuasive. However, upon further search, a new secondary reference was found that renders this limitation as obvious. 
Applicant’s arguments that Burres’355 fails to disclose a device body adapted to accommodate a collector head and having a rotating mechanism, as required by amended independent claim 183 is persuasive. However, upon further search and consideration, a new secondary reference is relied upon to render this claim as obvious. 
The updated rejections follow below. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c)  as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61/659,523, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The ‘523 fails to disclose a cerumen removal apparatus including a collector head having a spiral vane or ridge projecting radially inward from an inner surface and enclosing a lumen end with an opening, as required by independent claims 169, 183 and 188. 
Therefore, the priority date of this application is 13 June 2013. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 192 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 192 recites the limitation "the knob” in line 3.  There is insufficient antecedent basis for this limitation in the claim.


	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 169-171, 173-174, 176, 181, 182, 185-186, 188-190 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burres (US Patent Application 2012/0296355) in view of Grunberger (US Patent Application 2006/0156501).
Claims 169, 188: Burres’355 discloses a device (Figure 10a, 10b) having a hollow collector head (30, 80) connected via a main longitudinal axis to a shaft (20) at a proximal end of the collector head. 
The collector head (30, 80) has a spiral vane or ridge (formed by elements 90; paragraph [0184]) projecting radially inward from an inner surface and enclosing a lumen  ending with an opening (distal portion 30 is hollow, as shown in Figure 10a and 10b). 
The spiral vane or ridge is adapted to guide cerumen in a proximal direction into the hollow collector head when the hollow collector head rotates in the ear (paragraphs [0064], [0065]). 

Burres’355 fails to teaches a flexible section between the hollow collector head and the shaft nor does Burres’355 teach the flexible section includes accordion pleating or hingedly connected segments. 
Grunberger’501 is similarly directed towards an ear cleaning device (paragraph [0001]) and teaches that the device includes a cleaning tip (6) connected to a shaft (1). Grunberger’501 teaches it is advantageous to provide an accordion pleating (corrugated section 7) between the cleaning tip and the shaft in order to create a flexible section. This is advantageous because it facilitates guiding the shaft through a canal with many curves (paragraph [0003], [0013]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Burres’355 with a flexible section having accordion pleating, as taught by Grunberger’501, in order to provide the stated advantages. 
Claim 170: Burres’355 teaches the hollow collector head (30, 80; Figures 10a, 10b) is deformable and adapted to fit into an ear canal (paragraph [0071], [0084], [0065]). 
Claim 171: The hollow collector head (30, 80; Figures 10a, 10b) of Burres’355 is adapted to fit into an ear canal to allow for rotation of the hollow collector head (paragraph [0065], [0071]). 

Claim 176: Burres’355 teaches the collector head is configured to collapse under pressure and this pressure is less than the pressure required to push the cerumen in the ear canal (paragraph [0071], [0084]). 
Claim 181: Burres’355 teaches hollow collector head contains an elastic, spring-like material adapted to apply radial forces against the walls of the ear canal (paragraph [0084]). 
Claim 182: Burres’355 teaches spiral vane or ridge ends at the distal end (Figures 10a, 10b). 
Claim 189: Burrest’355 teaches the collector head has a shovel-like or scoop-like structure (Figure 10a, 10b). 
Claim 190: In the embodiment of Figure 14a, 14b, Burres’355 teaches the height of the vanes/ridges (170)  increases towards the proximal end of the device and the shape of the head is tapered in order to better accommodate the shape of the ear canal (paragraph [0088]) and to make it easier to engage a harder wax plug (paragraph [0069]). It would have been obvious to one of ordinary skill in the art to apply this modification to the device of Figures 10a, 10b in order to provide this embodiment of the device the same advantages. 
Claims 183, 185, 186, 191, 192 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burres’355 in view of Jubrail (US Patent 7,500,981).

The collector head (30, 80) has a spiral vane or ridge (formed by elements 90; paragraph [0184]) projecting radially inward from an inner surface and enclosing a lumen  ending with an opening (distal portion 30 is hollow, as shown in Figure 10a and 10b). 
The spiral vane or ridge is adapted to guide cerumen in a proximal direction into the hollow collector head when the hollow collector head rotates in the ear (paragraphs [0064], [0065]).  
Burres’355 fails to disclose a device body adapted to accommodate the collector head such that the device body also includes a rotating mechanism for rotatably extending the collector head from the device body and is adapted to rotate the collector head. 
Like Burres’355, Jubrail’981 is directed towards a device for removing cerumen (column 1, lines 20-21). Jubrail’981 teaches this device has a device body (10) with a collector head (14). 
Jubrail’981 teaches the device body (10) is adapted to accommodate the collector head (in magazine (33). The device body includes a rotating mechanism (32 and 23) to rotatably extend the collector head from the device body (column 4, lines 20-32) and to further rotate the collector head (14) in the ear canal (column 3, lines 45-56). 
It would have been obvious so to one of ordinary skill in the art to modify the device Burres’355 such that the collector head is accommodated in the device body, as 
Claim 185: Burres’355 teaches the hollow collector head (30, 80; Figures 10a, 10b) is deformable and adapted to fit into an ear canal (paragraph [0071], [0084], [0065]). 
Claim 186: The hollow collector head (30, 80; Figures 10a, 10b) of Burres’355 is adapted to fit into an ear canal to allow for rotation of the hollow collector head (paragraph [0065], [0071]). 
Claim 191: Jubrail’981 teaches a controller (147) to extend the collector head out of the device body and into the ear canal in order to perform the cleaning step (column 5, lines 60 to column 6, line 4). Although Jubrail’981 fails to specifically disclose this controller is in the form of a knob, the use of various types of control elements are known in the art, including buttons, knobs, dials, switches, etc. It would be obvious to one of ordinary skill in the art to substitute a knob or the controller disclosed by Jubrail’981 because either the controller taught by Jubrail’981 and the claimed knob would each perform the same function equally as well. 
Claim 192: Jubrail’981 teaches the rotating mechanism (23, 32) further includes a decoupling mechanism such that after the collector head (14) is extended out of the device by a predetermined distance, rotation of the magazine produces no further extension of the head (column 4, lines 49-59). 
Claim 177 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burres’355 in view of Grunberger’501, as applied to claim 169, further in view of Silverstein (US Patent Application 2011/0066172). 
Claim 177: Burres’355, as modified, teaches the limitations of claim 177 but fails to disclose the body includes a reservoir containing cerumen softening liquid is in fluid communication with the hollow collector head. 
Silverstein’172 is directed towards a device inserted into the ear to remove cerumen (paragraph [0002]). Silverstein’172 discloses that it is advantageous to use the collector head (22; paragraph [0016]) in combination with a cerumen softening liquid (paragraph [0019]) delivered into the ear canal (paragraph [0022]) from a reservoir (52; paragraph [0022]) in fluid communication with the collector head (via openings 26; see Figure 7) because the softening liquid makes it easier to remove the cerumen and reduces the risk of infection (paragraph [0065], [0066]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device taught by Burres’355 by providing a reservoir containing cerumen softening liquid such that the device is adapted to dispense the cerumen softening liquid within the ear canal, as taught by Silverstein'172, in order to provide the stated advantages. 
Claim 178, 180 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burres’355 in view of Grunberger’501, as applied to claim 169, further in view of Jubrail’981. 
Claim 178: Burres’355, as modified, teaches the limitations of claim 178 except that the collector head is movable along the longitudinal axis so it is extendable from the device body. 

Claim 180: Burres’355, as modified, teaches the limitations of claim 180, including a device body (26; paragraph [0064]) and a rotation mechanism (paragraph [0064]), but fails to disclose the rotation mechanism allows the collector head to rotatably extend from the device body and allow the collector head to rotate within an ear canal. 
Like Burres’355, Jubrail’981 is directed towards a device for removing cerumen (column 1, lines 20-21). Jubrail’981 teaches this device has a device body (10) with a collector head (14). 
Jubrail’981 teaches the device body (10) is adapted to accommodate the collector head (in magazine (33). The device body includes a rotating mechanism (32 and 23) to rotatably extend the collector head from the device body (column 4, lines 20-32) and to further rotate the collector head (14) in the ear canal (column 3, lines 45-56). 
It would have been obvious so to one of ordinary skill in the art to modify the device Burres’355 such that the collector head is accommodated in the device body, as . 
Claim 184 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burres’355 in view of Jubrail’981, as applied to claim 183, further in view Grunberger’501. 
Burres’355 teaches the limitations of claim 184 including a shaft 20. Jubrail’981 further teaches a shaft (16). Neither Burres’355 or Jubrail’981 teach a flexible section between the collector head and shaft. 
Grunberger’501 is similarly directed towards an ear cleaning device (paragraph [0001]) and teaches that the device includes a cleaning tip (6) connected to a shaft (1). Grunberger’501 teaches it is advantageous to provide a flexible section (7) between the cleaning tip and the shaft. This is advantageous because it facilitates guiding the shaft through a canal with many curves (paragraph [0003], [0013]). It would have been obvious to one of ordinary skill in the art to modify the device taught by Burres’355 with a flexible section, as taught by Grunberger’501, in order to provide the stated advantages. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        22 February 2021

/KATHERINE M SHI/Primary Examiner, Art Unit 3771